                  Case 8:19-cv-00302-AG-KES Document 43 Filed 10/25/19 Page 1 of 2 Page ID #:488



                          1   THOMAS P. QUINN, JR. (State Bar No. 132268)
                          2   NOKES & QUINN
                              410 BROADWAY, SUITE 200
                          3   LAGUNA BEACH, CA 92651
                          4   Tel: (949) 376-3500
                              Fax: (949) 376-3070
                          5
                              Email: tquinn@nokesquinn.com
                          6   Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
                          7
                                              IN THE UNITED STATES DISTRICT COURT
                          8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                          9
                              PRITISH VORA,                              )   Case No: 8:19-cv-00302-AG-KES
                      10                                                 )
                                                                         )
                      11                   Plaintiff,                    )
                                                                         )
                      12                                                 )
                              vs.                                        )   NOTICE OF SETTLEMENT
                      13                                                 )   BETWEEN PLAINTIFF AND
                                                                         )
                      14      EQUIFAX INFORMATION                        )   DEFENDANT EQUIFAX
                              SERVICES LLC, et al.,                      )   INFORMATION SERVICES LLC
                      15                                                 )
                                                                         )
                      16                   Defendant.                    )
                                                                         )
                      17
                                    Defendant, Equifax Information Services LLC (“Equifax”), and Plaintiff
                      18
                      19      Pritish Vora hereby notify the Court that Plaintiff and Equifax have settled all
                      20      claims between them in this matter and are in the process of completing the final
                      21
                              closing documents and filing the dismissal, which they expect to complete on or
                      22
                      23      before November 30, 2019. The Parties request that the telephonic discovery
                      24
                              conference scheduled October 28, 2019 at 9:30 a.m. be cancelled and that Equifax
                      25
                      26      be excused from any intervening appearance or filing requirements between today’s
                      27
                              date and the filing of the stipulation of dismissal.
                      28


   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651                                                  -1–
    (949) 376-3500
                                                                                         NOTICE OF SETTLEMENT
Case 8:19-cv-00302-AG-KES Document 43 Filed 10/25/19 Page 2 of 2 Page ID #:489
